UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

KENNETH WELLINGTON,

                              Plaintiff,
                                                            3:19-CV-0457
v.                                                          (GTS/ML)

PTL FOLAND, et al.,1

                        Defendants.
_____________________________________________

APPEARANCES:                                                OF COUNSEL:

KENNETH WELLINGTON
  Plaintiff, Pro Se
3104 Buckingham Road
Endwell, New York 13760

MORRIS DUFFY ALONSO & FALEY                                 LILY A. OCKERT, ESQ.
  Counsel for Defendants
2 Rector Street, 22nd Floor
New York, New York 10006

GLENN T. SUDDABY, Chief United States District Judge



       1
                Twelve individuals are currently named as Defendants in the caption of this
action’s docket sheet: (1) Patrolman Foland; (2) Nicholas Crandoll; (3) Brian J. Shaver; (4)
Aaron Smith; (5) Gregory P. Thomas; (6) Sergeant David Williams; (7) Patrolman Peers; (8)
Patrolman Gavin; (9) Patrolman Joshua Bilek; (10) Brent Dodge; (11) Eddy Douglas; and (12)
Christopher D. Ketchum. (See generally Docket Sheet.) However, when liberally construed,
Plaintiff’s Complaint asserts claims against another four individuals: (13) Patrolman Peets; (14)
Bailey R. Brian; (15) Michael W. Hepler; and (16) Thomas Dellapenna. (Compare Docket Sheet
with Dkt. No. 1, Attach. 1, at 1, 7, 8, 41-44, 47, 48, 54, 56, 58, 64.) Moreover, the names of two
of these 16 individuals need to be corrected: “Nicholas Crandoll” to “Nicholas Crandall”; and
“Bailey R. Brian” to “Brian R. Bailey.” (Compare Docket Sheet with Dkt. No. 1, at 1-4 and Dkt.
No. 1, Attach. 1, at 8, 46, 62-65.) Finally, it appears that “Brent Dodge” may actually be named
“Grant Dodge,” and that “Patrolman Peers” and “Patrolman Peets” may be the same person.
(Compare Dkt. No. 1, at 1, 4, with Dkt. No. 1, Attach. 1, at 47 and Dkt. No. 12, at 1, 4.)
However, because these last two facts are unclear from the record, these changes will not be
ordered at this time.
                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Kennard D.

Wellington (“Plaintiff”) against 16 individuals (“Defendants”), are the following: (1) Defendant

Thomas’ motion for judgment on the pleadings; (2) United States Magistrate Judge Miroslav

Lovric’s Report-Recommendation recommending that certain of the claims in Plaintiff’s

Complaint be dismissed with leave to replead within thirty days, certain of the Complaint’s

claims be dismissed without leave to replead, and the Complaint’s remaining claims be

consolidated with another action that Plaintiff currently has pending before this Court; and (3)

Plaintiff’s Objections to the Report-Recommendation. (Dkt. Nos. 7, 12, 13.) For the reasons set

forth below, the Report-Recommendation is accepted and adopted in its entirety, and Defendant

Thomas’ motion for judgment on the pleadings is granted.

I.     RELEVANT BACKGROUND

       A.      Defendant Thomas’ Motion for Judgment on the Pleadings

       Generally, in his motion for judgment on the pleadings, Defendant Thomas argues that

Plaintiff’s claims against him should be dismissed because, based on Plaintiff’s own factual

allegations, Thomas is protected from liability as a matter of law by the doctrine of absolute

judicial immunity as a matter of law. (Dkt. No. 7.)

       Generally, liberally construed, Plaintiff’s opposition to Defendant Thomas’ motion argues

that (1) Judge Thomas is not entitled to judicial immunity because (during the time in question)

he was acting outside the scope of his job description, and (2) for the same reason, Plaintiff’s

claims against Defendant Dellapenna (also a judge) should not be dismissed. (Dkt. No. 9.)

       Generally, in his reply to Plaintiff’s opposition, Defendant Thomas argues that (1)


                                                 2
Plaintiff’s claims against him should be dismissed because (during the time in question) he was

performing a function typically performed by a judge, (2) Plaintiff’s Complaint does not identify

Dellapenna as a Defendant, and (3) in any event, Plaintiff’s claims against Dellapenna should be

dismissed because (during the time in question) he was also performing a function typically

performed by a judge. (Dkt. No. 11.)

       B.      Magistrate Judge Lovric’s Report-Recommendation

       Generally, in his Report-Recommendation, Magistrate Judge Lovric rendered the

following three findings of fact and/or conclusions of law: (1) that Plaintiff’s First, Fourth, Ninth

and Twelfth Claims, and his claims against Defendants Bailey, Dodge and Peers, should be sua

sponte dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) with leave to

replead within 30 days of the date of the Decision and Order adopting the Report-

Recommendation; (2) that Plaintiff’s Sixth, Seventh, Eighth, Tenth and Eleventh Claims, and his

claims against Defendant Thomas, should be sua sponte dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) without leave to replead; and (3) that Plaintiff’s

remaining claims (i.e., his Second, Third and Fifth Claims against Defendants Foland, Smith,

Hepler, Shaver, Crandall, Peets, Gavin, Bilek, Williams and Douglas) should be consolidated

with his other action pending in this Court (i.e., Wellington v. Foland, et al., 19-CV-0615). (Dkt.

No. 12, at Parts V and VI.)

       C.      Plaintiff’s Objections to the Report-Recommendation

       Generally, liberally construed, Plaintiff’s Objections assert the following three arguments:

(1) Plaintiff’s claims should not be dismissed for failure to state a claim because he has alleged

facts plausibly suggesting that Defendants violated his fundamental rights to travel (and possess


                                                  3
personal property on the highways) under the Constitution; (2) the Court should help Plaintiff

obtain videotape evidence from both incidents giving rise to his action; and (3) the Court should

grant Plaintiff both injunctive and declaratory relief. (Dkt. No. 13.)

        Generally, in their opposition to Plaintiff’s Objections, Defendants assert the following

two arguments: (1) Plaintiff’s first objection should be rejected because the fundamental right to

travel does not prohibit states from regulating traffic in the public interest; and (2) the second and

third of Plaintiff’s objections should be rejected because they are premature and lack specificity.

(Dkt. No. 16, at Points I-II.)

II.     STANDARD OF REVIEW

        When a specific objection is made to a portion of a magistrate judge's report-

recommendation, the Court subjects that portion of the report-recommendation to a de novo

review. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)©)). To be “specific,” the objection

must, with particularity, “identify [1] the portions of the proposed findings, recommendations, or

report to which it has an objection and [2] the basis for the objection.” N.D.N.Y. L.R. 72.1©)).2

When performing such a de novo review, “[t]he judge may . . . receive further evidence. . . .” 28

U.S.C. § 636(b)(1). However, a district court will ordinarily refuse to consider evidentiary




        2
                See also Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)
(“Although Mario filed objections to the magistrate's report and recommendation, the statement
with respect to his Title VII claim was not specific enough to preserve this claim for review. The
only reference made to the Title VII claim was one sentence on the last page of his objections,
where he stated that it was error to deny his motion on the Title VII claim ‘[f]or the reasons set
forth in Plaintiff's Memorandum of Law in Support of Motion for Partial Summary Judgment.’
This bare statement, devoid of any reference to specific findings or recommendations to which he
objected and why, and unsupported by legal authority, was not sufficient to preserve the Title VII
claim.”).

                                                  4
material that could have been, but was not, presented to the magistrate judge in the first instance.3

Similarly, a district court will ordinarily refuse to consider argument that could have been, but

was not, presented to the magistrate judge in the first instance. See Zhao v. State Univ. of N.Y.,

04-CV-0210, 2011 WL 3610717, at *1 (E.D.N.Y. Aug. 15, 2011) (“[I]t is established law that a

district judge will not consider new arguments raised in objections to a magistrate judge's report

and recommendation that could have been raised before the magistrate but were not.”) (internal

quotation marks and citation omitted); Hubbard v. Kelley, 752 F. Supp.2d 311, 312-13

(W.D.N.Y. 2009) (“In this circuit, it is established law that a district judge will not consider new

arguments raised in objections to a magistrate judge's report and recommendation that could have

been raised before the magistrate but were not.”) (internal quotation marks omitted).

       When only a general objection is made to a portion of a magistrate judge's

report-recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review. Fed. R. Civ. P. 72(b)(2),(3); Fed. R. Civ. P. 72(b), Advisory Committee

Notes: 1983 Addition; see also Brown v. Peters, 95-CV-1641, 1997 WL 599355, at *2-3

(N.D.N.Y. Sept. 22, 1997) (Pooler, J.) [collecting cases], aff'd without opinion, 175 F.3d 1007


       3
                See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137-38 (2d Cir. 1994) (“In
objecting to a magistrate's report before the district court, a party has no right to present further
testimony when it offers no justification for not offering the testimony at the hearing before the
magistrate.”) [internal quotation marks and citations omitted]; Pan Am. World Airways, Inc. v.
Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n.3 (2d Cir. 1990) (finding that district court did not
abuse its discretion in denying plaintiff's request to present additional testimony where plaintiff
“offered no justification for not offering the testimony at the hearing before the magistrate”); cf.
U. S. v. Raddatz, 447 U.S. 667, 676, n.3 (1980) (“We conclude that to construe § 636(b)(1) to
require the district court to conduct a second hearing whenever either party objected to the
magistrate's credibility findings would largely frustrate the plain objective of Congress to
alleviate the increasing congestion of litigation in the district courts.”); Fed. R. Civ. P. 72(b),
Advisory Committee Notes: 1983 Addition (“The term ‘de novo’ does not indicate that a
secondary evidentiary hearing is required.”).

                                                  5
(2d Cir. 1999). Similarly, when an objection merely reiterates the same arguments made by the

objecting party in its original papers submitted to the magistrate judge, the Court subjects that

portion of the report-recommendation challenged by those arguments to only a clear error

review.4 Finally, when no objection is made to a portion of a report-recommendation, the Court

subjects that portion of the report-recommendation to only a clear error review. Fed. R. Civ. P.

72(b), Advisory Committee Notes: 1983 Addition. When performing such a “clear error”

review, “the court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Id.5

       After conducting the appropriate review, the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C).

III.   ANALYSIS

       After carefully reviewing the relevant papers herein, including Magistrate Judge Lovric’s

thorough Report-Recommendation, the Court can find no error in those parts of the Report-


       4
                See Mario, 313 F.3d at 766 (“Merely referring the court to previously filed papers
or arguments does not constitute an adequate objection under either Fed. R. Civ. P. 72(b) or
Local Civil Rule 72.3(a)(3).”); Camardo v. Gen. Motors Hourly-Rate Emp. Pension Plan, 806 F.
Supp. 380, 382 (W.D.N.Y. 1992) (explaining that court need not consider objections that merely
constitute a "rehashing" of the same arguments and positions taken in original papers submitted
to the magistrate judge); accord, Praileau v. Cnty. of Schenectady, 09-CV-0924, 2010 WL
3761902, at *1, n.1 (N.D.N.Y. Sept. 20, 2010) (McAvoy, J.); Hickman ex rel. M.A.H. v. Astrue,
07-CV-1077, 2010 WL 2985968, at *3 & n.3 (N.D.N.Y. July 27, 2010) (Mordue, C.J.); Almonte
v. N.Y.S. Div. of Parole, 04-CV-0484, 2006 WL 149049, at *4 (N.D.N.Y. Jan. 18, 2006) (Sharpe,
J.).
       5
                See also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July
31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge's] report
to which no specific objection is made, so long as those sections are not facially erroneous.”)
(internal quotation marks and citations omitted).

                                                   6
Recommendation to which Plaintiff has specifically objected and no clear error in the remaining

parts of the Report-Recommendation: Magistrate Judge Lovric employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety, and Defendant Thomas’ motion

to dismiss is granted, for the reasons set forth therein. See, supra, Parts I.A. and I.B. of this

Decision and Order. To those reasons, the Court would add only that it declines to consider

(when evaluating Plaintiff’s Objections to the Report-Recommendation) materials that were not

presented to Magistrate Judge Lovric when he conducted his review of the Complaint (Dkt. Nos.

15, 17), as a waste of judicial resources and a violation of the Federal Magistrates Act. See,

supra, Part II of this Decision and Order.

        ACCORDINGLY, it is

        ORDERED that, in accordance with note 1 of this Decision and Order, the Clerk of the

Court is directed to CORRECT the caption of the docket sheet in this action so as to (1) add

Patrolman Peets, Brian R. Bailey, Michael W. Hepler and Thomas Dellapenna as Defendants,

and (2) change the name of Defendant “Nicholas Crandoll” to Defendant “Nicholas Crandall”;

and it is further

        ORDERED that Defendant Thomas’ motion for judgment on the pleadings (Dkt. No. 7)

is GRANTED; and it is further

        ORDERED that Magistrate Judge Lovric’s Report-Recommendation (Dkt. No. 12) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s First, Fourth, Ninth, and Twelfth Claims, and his claims

asserted against Defendants Bailey, Dodge, Peers and Ketchum, are sua sponte DISMISSED

                                                   7
pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) with leave to replead within

THIRTY (30) DAYS of the date of this Decision and Order; and it is further

       ORDERED that, should Plaintiff choose to file an Amended Complaint within 30 days

of the date of this Decision and Order, the Amended Complaint must be a complete pleading that

does not incorporate by reference any portion of the original Complaint; and it is further

       ORDERED that Plaintiff’s Sixth, Seventh, Eighth, Tenth and Eleventh Claims, and his

claims against Defendants Thomas and Dellapenna are sua sponte DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) without leave to replead; and it is further

       ORDERED that Plaintiff’s Second, Third and Fifth Claims against Defendants Foland,

Smith, Hepler, Shaver, Crandoll, Peets, Gavin, Bilek, Williams and Douglas, shall be

CONSOLIDATED with Wellington v. Foland, et al, 19-CV-0615 (N.D.N.Y.), with this action

being designated as the Lead Case, the latter action being designated as the Member Case, and all

future filings being made in the Lead Case only.

Dated: December 3, 2019
       Syracuse, New York




                                                   8
